        Case 19-03592 Document 97 Filed in TXSB on 02/03/21 Page 1 of 26




                         UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION                                              ENTERED
                                                                                               02/03/2021
IN RE:                                           §
PRAGATI VAIDYA                                   §       CASE NO: 18-36401
       Debtor                                    §
                                                 §       CHAPTER 13
                                                 §
PRAGATI VAIDYA                                   §
     Plaintiff                                   §
                                                 §
VS.                                              §       ADVERSARY NO. 19-3592
                                                 §
AMIT CHOUDHARY                                   §
      Defendant                                  §

                                 MEMORANDUM OPINION

       Much like a Jenga tower, bankruptcy cases and the processes governing them are careful-

ly structured for the protection of both debtors and creditors. Such cases are fortified by the

Bankruptcy Code’s automatic stay, which promotes the orderly distribution of a debtor’s assets

by placing those assets outside the reach of creditors. When a creditor willfully violates the stay

and grabs for a debtor’s assets, it disturbs the cautiously ordered process and threatens to send

the whole case tumbling. Pragati Vaidya, acting pro se, is before this Court seeking damages for

the admittedly willful violation of the automatic stay perpetrated by her ex-husband and creditor,

Amit Choudhary. Because Amit Choudhary admits that he willfully, although not intentionally,

violated the automatic stay, the only issue before the Court is determining the appropriate

amount of damages to be awarded in this case. On January 19, 2021, the Court concluded a two-

day trial, took the matter under advisement, and now issues this Memorandum Opinion.

       For the reasons stated herein, the Court finds that Plaintiff shall be awarded actual dam-

ages in the amount of $2,100 and punitive damages in the amount of $21,000 for a total award of

$23,100 for Defendant’s willful violation of the automatic stay under 11 U.S.C. § 362(k)(1),
         Case 19-03592 Document 97 Filed in TXSB on 02/03/21 Page 2 of 26




which shall accrue post-judgment interest from the date of the entry of this Court’s judgment un-

til paid. The post-judgment interest rate that will be in effect on the date of the entry of the

judgment will be .09 percent (0.09%) per annum.1 Plaintiff’s claim for attorney’s fees and pre-

judgment interest is denied. Plaintiff’s claims for recovery of post-petition transfers under 11

U.S.C. §§ 549 and 550 and claim for turnover of property under 11 U.S.C. § 542 were mooted by

this Court’s order retroactively annulling the automatic stay validating the Rendition and Final

Decree of the State District Court and are therefore denied. The Court further finds Defendant in

civil contempt of this Court’s Stay Modification Order but declines to issue any sanctions against

Defendant.

                                      I. Jurisdiction and Venue
        This Court holds jurisdiction pursuant to 28 U.S.C. § 1334, which provides “the district

courts shall have original and exclusive jurisdiction of all cases under title 11.” Section 157 al-

lows a district court to “refer” all bankruptcy and related cases to the bankruptcy court, wherein

the latter court will appropriately preside over the matter.2 This Court determines that pursuant

to 28 U.S.C. § 157(b)(2)(A), (E), and (G), this proceeding contains core matters.

        Furthermore, this Court may only hear a case in which venue is proper. 3 Pursuant to

28 U.S.C. § 1408, a case under title 11 may be commenced where a debtor has been domiciled,

resided, or maintained its principal place of business for 180 days immediately preceding debt-

or’s petition date. Venue is proper here because, Pragati Vaidya, resided within the Southern

District of Texas for the 180 days immediately preceding her petition date.4 Venue is also proper

pursuant to 28 U.S.C. § 1409(a) because Debtors’ bankruptcy case is presently pending in this

1
   Post-Judgment Interest Rates, United States District & Bankruptcy Court Southern District of Texas,
http://www.txs.uscourts.gov/page/post-judgment-interest-rates (last visited February 3, 2021).
2
  28 U.S.C. § 157(a); see also In re: Order of Reference to Bankruptcy Judges, Gen. Order 2012-6 (S.D. Tex. May
24, 2012).
3
  28 U.S.C. § 1408.
4
  Citations to Plaintiff’s bankruptcy case, 18-36401, shall take the form “Bankr. ECF No. —.” Bankr. ECF No. 1.
          Case 19-03592 Document 97 Filed in TXSB on 02/03/21 Page 3 of 26




Court.

                        II. Constitutional Authority to Enter a Final Order

         This Court must evaluate whether it has constitutional authority to enter a judgment in

this case. In Stern, which involved a core proceeding brought by the debtor under

28 U.S.C. § 157(b)(2)(C), the Supreme Court held that a bankruptcy court “lacked the constitu-

tional authority to enter a final judgment on a state law counterclaim that is not resolved in the

process of ruling on a creditor’s proof of claim.”5 The pending dispute before this Court is a

core proceeding pursuant to § 157(b)(2)(A), (E), and (G). The ruling in Stern was limited to the

one specific type of core proceeding involved in that dispute, which is not implicated in this case.

Accordingly, this Court concludes that the narrow limitation imposed by Stern does not prohibit

this Court from entering a final judgment here.6 Alternatively, even if Stern applies to all of the

categories of core proceedings brought under § 157(b)(2),7 this Court still concludes that the lim-

itation imposed by Stern does not prohibit this Court from entering a final judgment in this dis-

pute. In Stern, the debtor filed a counterclaim based solely on state law; conversely, this dispute

involves the intentional violation of the automatic stay pursuant to 11 U.S.C. § 362(k). Similar

provisions do not exist under state law.

         Finally, this Court has constitutional authority to enter a final judgment in this adversary




5
  564 U.S. 462, 503 (2011).
6
  See, e.g., Badami v. Sears (In re AFY, Inc.), 461 B.R. 541, 547–48 (8th Cir. BAP 2012) (“Unless and until the Su-
preme Court visits other provisions of Section 157(b)(2), we take the Supreme Court at its word and hold that the
balance of the authority granted to bankruptcy judges by Congress in 28 U.S.C. § 157(b)(2) is constitutional.”);
Tanguy v. West (In re Davis), 538 F. App’x 440, 443 (5th Cir. 2013) (“[W]hile it is true that Stern invalidated 28
U.S.C. § 157(b)(2)(C) with respect to ‘counterclaims by the estate against persons filing claims against the estate,’
Stern expressly provides that its limited holding applies only in that ‘one isolated respect’ . . . . We decline to extend
Stern’s limited holding herein.”) (citing Stern, 564 U.S. at 475, 503).
7
  See First Nat’l Bank v. Crescent Elec. Supply Co. (In re Renaissance Hosp. Grand Prairie Inc.), 713 F.3d 285, 294
n.12 (5th Cir. 2013) (“Stern’s ‘in one isolated respect’ language may understate the totality of the encroachment
upon the Judicial Branch posed by Section 157(b)(2) . . . .”).
         Case 19-03592 Document 97 Filed in TXSB on 02/03/21 Page 4 of 26




proceeding because both parties have consented to adjudication of this dispute by this Court. 8

Defendant consented on December 19, 2019,9 and Plaintiff consented on November 23, 2020.10

Thus, this Court wields the constitutional authority to enter a final judgment here.

                                           III. Findings of Fact

    A. Background History

         Pragati Vaidya (“Plaintiff”) originally filed a chapter 11 bankruptcy on November 13,

2018,11 while the divorce case between her and her ex-husband, Amit Choudhary (“Defendant”),

was still pending in the 311th Judicial District Court, Harris County Texas (“State District

Court”).12 Plaintiff’s bankruptcy case was later converted to a chapter 13 case.13 Pursuant to the

final divorce decree (“Final Decree”) pronounced and rendered on November 14, 2018 (“Rendi-

tion”) but not signed until December 19, 2018,14 the property located at 5531 Pine Street #S,

Houston, Texas 77081 (“Property”) was awarded to Defendant subject to Plaintiff’s option to

retain the Property.15 The Final Decree stipulated that if Plaintiff paid Defendant the total

amount of $99,000 no later than seven days before the Final Decree was signed, the Property

would be awarded to Plaintiff.16 It is undisputed that Plaintiff did not pay Defendant the $99,000

as ordered.17 At the time the Final Decree was pronounced and rendered, the automatic stay was

8
  Wellness Int’l Network, Ltd. v. Sharif, 575 U.S.655, 135 S. Ct. 1932, 1947, 191 L.Ed.2d 911 (2015) (“Sharif con-
tends that to the extent litigants may validly consent to adjudication by a bankruptcy court, such consent must be
expressed. We disagree. Nothing in the Constitution requires that consent to adjudication by a bankruptcy court be
express. Nor does the relevant statute, 28 U.S.C. § 157, mandate express consent . . . .”).
9
  ECF No 38.
10
   Min. Entry November 23, 2020.
11
   Bankr. ECF No. 1.
12
   Defendant’s Trial Exhibit D3, at Bates 13. In the Matter of the Marriage of Amit Choudhary and Pragati Vaidya,
Cause No. 2015-69153.
13
   Bankr. ECF No. 35.
14
   Defendant’s Trial Exhibit D3, at Bates 40.
15
   Id. at Bates 35.
16
   Id.
17
   January 19, 2021 Trial 9:29:45–9:32:20; 10:16:00–10:17:18, 10:23:01–10:23:52, 10:24:15–10:25:50. Defendant
believed Plaintiff agreed to turn over the Property after he filed a Petition for Enforcement of Property Division be-
cause she could not pay the $99,000 as ordered in the Final Decree or through her chapter 13 plan. Plaintiff, con-
versely, believed that by listing Defendant as a creditor in her bankruptcy schedules in the amount of $99,000, she
         Case 19-03592 Document 97 Filed in TXSB on 02/03/21 Page 5 of 26




already in effect.18

         On December 12, 2018, Defendant filed an expedited motion to modify the automatic

stay19 and on December 18, 2018, this Court entered an order modifying the stay (“Stay Modifi-

cation Order”), permitting the State District Court to enter final orders “respecting the division

of community property.”20 The Stay Modification Order, however, required that “orders per-

tain[ing] to property that has not been determined to be exempt property under the Bankruptcy

Code . . . may not be enforced except as further ordered by this Court.”21 It is undisputed that the

Property was property of the Bankruptcy Estate.22

         On January 18, 2019, Plaintiff filed the self-styled “Respondent’s Motion for New Trial,

Motion for Rehearing and Motion to Set Aside or Modify Final Decree of Divorce Signed De-

would be able to keep the Property and pay Defendant the amount owed on his claim, as adjudged by the bankruptcy
court, through her chapter 13 plan. Irrespective of these beliefs, it is undisputed that the $99,000 was not paid with-
in the period specified in the Final Decree.
18
   Bankr. ECF No. 1.
19
   Bankr. ECF No. 23.
20
   Bankr. ECF No. 33.
21
   Id.
22
   On December 11, 2018, Plaintiff filed a Schedule C in her chapter 11 case claiming only one exemption described
as “Primary Homestead Residence” in the amount of $98,000. Plaintiff attached a record from the Harris County
Appraisal District detailing the Property. Bankr. ECF No. 19. Thereafter, on December 20, 2018, Plaintiff’s chapter
11 case was converted to a chapter 13 case. Bankr. ECF No. 35. Pursuant to this Court’s order converting the case,
Plaintiff filed new schedules, listing “Primary Homestead” in the amount of $98,000 as exempt in Schedule C,
cross-referencing section 1.1 of Schedule A/B, which described the Property. Bankr. ECF No. 43. The meeting of
creditors was scheduled for February 6, 2019, and the deadline to object to exemptions was scheduled for 30 days
after the conclusion of the meeting of creditors. Bankr. ECF No. 52. Before that meeting occurred, Plaintiff filed a
plan, which provided for, inter alia, payment directly from Plaintiff of $200 a month to Chase Mortgage on its claim
in the amount of $300,000, secured by collateral described as “$98,000”. The Court notes that this is the same
amount Plaintiff listed as exempt for the “Primary Homestead” in Schedule C. Bankr. ECF No. 54. That plan was
amended to, inter alia, designate the trustee as the party that would distribute the $200 plan payment to Chase Mort-
gage. Bankr. ECF No. 59. The chapter 13 trustee recommend that the plan not be confirmed and filed a motion to
dismiss the case. Bankr. ECF Nos. 62, 63. A hearing on dismissal was scheduled for March 26, 2019. Bankr. ECF
No. 63. On February 20, 2019, Trustee made an entry on the docket denoting the meeting of creditors was held and
concluded. Bankr. ECF No. 62. However, the meeting was reopened and reset to May 15, 2019, after this Court
conducted a hearing on March 26, 2019, resetting the confirmation hearing to June 11, 2019, because Trustee was to
conduct a new examination after Plaintiff filed amended plan documents. Bankr. ECF No. 70 and Min. Entry. On
April 29, 2019, Plaintiff filed an amended Schedule A/B listing the Property and noting “Transferred to ex-spouse in
divorce,” and an amended Schedule C no longer claiming the Property as exempt. Bankr. ECF No. 78. Plaintiff
also filed an amended plan, indicating that the claims secured by the Property, to include $99,000 to Defendant,
“will be satisfied by transfer of title” to the Property from Plaintiff to Defendant. Bankr. ECF No. 79. The meeting
of creditors was held and concluded May 22, 2019. Bankr. ECF No. 87. Because all claimed exemptions had not
yet become final, the Property, at all times relevant to this proceeding, was property of the Bankruptcy Estate pursu-
ant to § 541.
         Case 19-03592 Document 97 Filed in TXSB on 02/03/21 Page 6 of 26




cember 19, 2018” (“Motion for New Trial”), in the State District Court.23 Five days later, De-

fendant filed a “Petition for Enforcement of Property Division” (“Motion to Enforce”) in the

State District Court to enforce the Final Decree.24 Defendant admits that the intent of the Motion

to Enforce was to force Plaintiff to deed the Property to Defendant. 25 Plaintiff thereafter deeded

the Property to Defendant.26 On May 8, 2019, Defendant sold the Property for $379,000.27 This

sale was in direct violation of the automatic stay and this Court’s Stay Modification Order. 28 Af-

ter closing costs and fees were paid, Defendant netted $44,970.94.29 Defendant’s failure to seek

pre-clearance prevented this Court from entering final orders regarding the Final Decree as it

pertained to the division of non-exempt community assets.

         On August 20, 2019, Plaintiff filed a complaint in this Court seeking: (1) to avoid the

transfer pursuant to 11 U.S.C. § 549 and obtain a money judgment for any avoided transfer; (2)

to recover actual damages, attorney’s fees, and punitive damages for willful violation of the au-

tomatic stay pursuant to 11 U.S.C. § 362(k)(1); (3) turnover of all amounts owed and all pro-

ceeds, profits, and interest derived therefrom pursuant to 11 U.S.C. § 542; (4) a finding by this

Court that Defendant was in civil contempt by violating the Court’s Stay Modification Order;

and (5) pre- and post-judgment interest on the value of the transfer plus reasonable attorney’s

fees.30 In her initial disclosures pursuant to Federal Rule of Civil Procedure 26(a),31 however,

Plaintiff only asked for pre- and post-judgment interest on the value of the transfer, reasonable




23
   Defendant’s Trial Exhibit D4, at Bates 43.
24
   ECF Nos. 2, 41.
25
   ECF No. 41.
26
   ECF Nos. 2, 41. It is undisputed that Plaintiff deeded the Property to Defendant.
27
   Plaintiff’s Trial Exhibit P36, at Bates 198–244.
28
   Bankr. ECF No. 33.
29
   Plaintiff’s Trial Exhibit P36, at Bates 198–244; ECF No. 41.
30
   ECF No. 2.
31
   Applicable here pursuant to FED. R. BANKR. P. 7026.
         Case 19-03592 Document 97 Filed in TXSB on 02/03/21 Page 7 of 26




attorney’s fees, and punitive damages pursuant to § 362(k)(1).32

         On November 2, 2020, this Court, after notice and a hearing, granted Defendant’s motion

to annul the automatic stay as to the Rendition, retroactive to the filing date of Plaintiff’s bank-

ruptcy.33 Therefore, the marital property has been deemed divided by the entry of the Rendition

and Final Decree of Divorce in the State District Court. That annulment also mooted Plaintiff’s

claims for turnover of the Property pursuant to § 542, and her claim for recovery of post-petition

transfers pursuant to §§ 549 and 550.

         Defendant cedes that, by definition, his conduct amounted to a willful violation of the au-

tomatic stay. 34 Based on Defendant’s concession, this Court’s Order Annulling the Automatic

Stay,35 which mooted certain of Plaintiff’s claims as stated above, and arguments made on the

record, the issues for trial were limited to (1) what damages, if any, Plaintiff suffered from De-

fendant’s admitted violation of the automatic stay and (2) whether Defendant should be held in

civil contempt of this Court’s orders.36

     B. Witness Testimony and Credibility
         While two other witnesses were called,37 the facts of this case are heavily dependent on

testimony elicited from Plaintiff and Defendant. The Court summarizes the testimony as fol-

lows:

         Defendant testified that:


32
   ECF No. 43.
33
   Bankr. ECF 142.
34
   ECF No. 92 (citing Brown v. Chestnut (In re Chestnut), 422 F.3d 298, 302 (5th Cir. 2005) (“A willful violation
does not require a specific intent to violate the automatic stay. Rather, the statute provides for damages upon a find-
ing that the defendant knew of the automatic stay and that the defendant’s actions which violated the stay were in-
tentional. Whether the party believes in good faith that it had a right to the property is not relevant to whether the
act was ‘willful’ or whether compensation must be awarded.”)).
35
   Bankr. ECF No. 142.
36
   Min. Entry November 23, 2020.
37
   On the first day of trial, December 15, 2020, Plaintiff called Defendant’s former counsel, Liza Green and Laura
Dale, as witnesses. However, that testimony related to the willful violation of the stay, which Defendant already
admitted, and not to Plaintiff’s damages.
         Case 19-03592 Document 97 Filed in TXSB on 02/03/21 Page 8 of 26




             1. He willfully, although not intentionally violated this Court’s Stay Modification
                Order.38

             2. When Plaintiff filed her Motion for New Trial in the State District Court, Defend-
                ant responded by filing his Petition for Enforcement of Property Division because
                he believed Plaintiff was attempting to relitigate the division of property ex-
                pressed in the Final Decree. He felt that he needed to take action because Plaintiff
                “re-entered the fray” in the State District Court. He failed to consider this Court’s
                pre-clearance requirement.39

             3. There was never a hearing on the Petition because in the lobby of the State Dis-
                trict Court, Defendant’s family law attorney and Plaintiff’s family law attorney
                agreed that Plaintiff would deed the Property to Defendant because, as Defendant
                understood, she could not pay the $99,000 as ordered by the Final Decree or ac-
                count for it in her bankruptcy plan.40

             4. He understood that Plaintiff was going to inform this Court that she was deeding
                the Property to Defendant. He believed that the Court was sufficiently informed
                of the turnover to him when Plaintiff filed a Motion for Continuance41 in her
                bankruptcy case indicating that she had given the Property to Defendant. 42

             5. Those understandings were the source of Defendant’s confusion regarding the
                need to seek pre-clearance from this Court.43

             6. He would not have sold the Property if it had not been voluntarily tendered.44

             7. He is currently employed and has been employed consistently. He is making only
                60% of the salary he was making before the COVID-19 pandemic. He may or
                may not be furloughed beginning in February depending on whether his employer
                has work for him.45

             8. He has accrued upwards of $30,000 in attorneys’ fees associated with litigation
                costs.46

38
   January 19, 2021 Trial at 9:23:40–9:24:43.
39
   Id. at 9:25:10–9:29:40.
40
   Id. at 9:28:15–9:30:43.
41
   Bankr. ECF No. 64.
42
   January 19, 2021 Trial at 9:33:50–9:35:25.
43
   Id. at 9:33:50–9:36:00.
44
   Id. at 9:36:00–9:36:25.
45
   Id. at 9:41:54–9:43:06, 10:09:45–10:11:00.
46
   Id. at 9:39:15–9:40:00. Defendant’s testimony was unclear on this point. Defendant’s counsel asked how much
Defendant has paid to him in attorney’s fees. Defendant testified that in the last 60 days he has not paid anything,
but before that he paid $22,000 to Laura Dale and $17,000 to Liza Green. ECF No. 29 reflects that Dale and Green
were Defendant’s attorneys in the State District Court and represented him briefly in this case. They were later sub-
         Case 19-03592 Document 97 Filed in TXSB on 02/03/21 Page 9 of 26




Defendant blames his failure to seek pre-clearance from this Court on his mistaken belief that

satisfying the terms of the Stay Modification Order would be completed by Plaintiff, but De-

fendant violated the stay by filing the Motion to Enforce in the State District Court, before he

was under any impression that Plaintiff would inform this Court of the transfer. It was Defend-

ant’s motion47 in Plaintiff’s bankruptcy case that resulted in this Court’s Stay Modification Order

and Defendant was represented by counsel at the hearing on that motion.48 Accordingly, this

Court finds Defendant’s credibility questionable. Defendant’s testimony was self-serving, and

unpersuasive and thus, this Court gives little weight to his testimony.

        Plaintiff testified that:

             1. Although she did not have a computation for the $99,000 in equity she claimed to
                have in the Property, this was the amount of value disclosed to the State District
                Court and in her bankruptcy schedules.49

             2. She understood that in her bankruptcy plan she was supposed to list all her se-
                cured creditors, one of which was Defendant.50 She understood that this Court
                would decide how much she owed her creditors on their claims and would come
                up with a payment plan in bankruptcy to pay them those amounts.51 She believed
                that by listing Defendant with a claim of $99,000 for the Property she would be
                able to pay that amount, or whatever this Court adjudged her to owe, with a pay-
                ment plan.52

             3. She felt pressured to deed the Property to Defendant, even though she thought it
                was protected by the bankruptcy proceedings, because her family law attorney
                told her she would be in “jeopardy” if she did not sign the deed. Plaintiff signed
                the deed in the lobby of the State District Court and later informed her bankruptcy
                attorney.53


stituted by Charles (Chuck) Newton. It is unclear how much of the alleged $39,000 in attorneys’ fees is attributable
to this case.
47
   Bankr. ECF No. 23.
48
   Min. Entry Dec. 18, 2018.
49
   January 19, 2021 Trial at 10:24:15–10:25:50, 10:55:10–11:00:27.
50
   Id. at 10:16:00–10:17:18.
51
   Id. at 10:23:01–10:23:52.
52
   Id. at 10:24:15–10:25:00.
53
   Id. at 10:38:00–10:39:00. Plaintiff’s attorney withdrew as counsel on July 13, 2020. ECF No. 67.
        Case 19-03592 Document 97 Filed in TXSB on 02/03/21 Page 10 of 26




            4. On February 28, 2019, Plaintiff was told to vacate the Property by Defendant’s at-
               torney or she would be in contempt. She was given 24-48 hours to vacate.54

            5. She did not have any money to pay people to help her move so she gave them
               some of her furniture instead.55

            6. A non-profit organization, Daya, Inc., helped her find housing. Because the or-
               ganization helped, she cannot compute her moving costs. She knows the organi-
               zation spent more than $10,000 to $15,000.56

            7. She was without housing for 2-3 days while she looked for an apartment. When
               she finally got an apartment, it was in very poor condition and infested with rats
               and roaches.57

            8. She suffered severe emotional trauma and tremendous stress.58 This stress was
               due to the inability to see her children because she couldn’t afford the supervised
               visits required by the Final Decree and being forced from the Property.59 She
               cannot compute the damages she suffered from her emotional trauma. 60

            9. She suffered a brachial plexus injury. She experienced nerve damage in her neck,
               throat, and arm that prevented her from performing daily tasks such as cooking,
               cleaning, and driving, causing her to miss work for three weeks. 61 She did not
               have insurance at the time because she had recently started her job and she did not
               have any money to pay for doctor visits or treatments.62 Her employer connected
               her with doctors that provided her with steroid injections for free.63 She informed
               her bankruptcy counsel of her physical pain at the time it was occurring.64

            10. The bankruptcy attorney she had at the beginning of the case should have submit-
                ted her damages computations at the times of the initial disclosures. In represent-
                ing herself pro se, she lacks knowledge of the legal system and doesn’t know
                when documents are supposed to be filed.65


54
   Id. at 10:19:34–10:20:10.
55
   Id. at 10:45:14–10:45:38.
56
   Id. at 10:35:22–10:35:50.
57
   Id. at 10:39:05–10:39:40.
58
   Id. at 10:28:51–10:29:30, 10:33:10–10:35:45, 10:40:13–10:40:45, 10:44:35–10:45:43, 10:46:15–10:47:00.
59
   Id. at 10:28:51–10:29:30, 10:44:35–10:45:43.
60
   Id. at 10:40:13–10:40:45.
61
   Id. at 10:26:23–10:27:00; Bankr. ECF No. 64.
62
   January 19, 2021 Trial at 10:28:35–10:28:50.
63
   Id. at 10:26:20–10:28:06.
64
   Id. at 10:28:15–10:28:30.
65
   Id. at 10:50:40–10:51:30.
        Case 19-03592 Document 97 Filed in TXSB on 02/03/21 Page 11 of 26




             11. She did not know the case would reach this point and didn’t know that she would
                 need to have documents reflecting her damages to submit to this Court.66

This Court finds Plaintiff’s testimony to be genuine and persuasive and gives substantial weight

to her testimony.

                                       IV. Conclusions of Law

     A. Plaintiff’s Initial Disclosures Pursuant to Federal Rule of Civil Procedure 26(a)

        At trial, Plaintiff attempted to prove damages for lost equity, emotional and physical suf-

fering, and sudden, unexpected eviction from the Property all resulting from Defendant’s willful

violation of the Stay Modification Order. In closing remarks, Defendant’s counsel argued that

Plaintiff failed to provide documents pursuant to Federal Rule of Civil Procedure 26(a) support-

ing the damages requested in her initial disclosures and did not seek monetary relief for the dam-

ages she attempted to prove at trial nor for civil contempt; thus, she is not entitled to any damag-

es.67

        Federal Rule of Civil Procedure 26(a)(1)(A)(iii) requires a party to “provide to the other

parties a computation of each category of damages claimed by the disclosing party” and “eviden-

tiary material . . . on which each computation is based, including materials bearing on the nature

and extent of the injuries suffered.” A party is required to timely supplement or correct a disclo-

sure that is incomplete or incorrect in some material respect, if the information has not otherwise

been made known to the other parties during the discovery process or in writing. 68 Failure to

supplement a Rule 26(a) disclosure bars a party from presenting the information not provided at

trial, “unless the failure was substantially justified or harmless.”69 Pursuant to Rule 37(c), then,

Plaintiff may only rely on documents supporting the damages disclosed in her initial disclosure

66
   Id. at 10:28:30–10:28:50.
67
   Id. at 11:16:00–11:18:45; ECF No. 92.
68
   FED. R. CIV. P. 26(e).
69
   Id. 37(c).
        Case 19-03592 Document 97 Filed in TXSB on 02/03/21 Page 12 of 26




unless her failure to provide that information or supplement her disclosure was “substantially

justified” or “harmless.” The burden of proving a failure to disclose under Rule 26(a) was harm-

less is on the non-complying party.70

        To determine whether a failure was substantially justified or harmless, courts in the Fifth

Circuit weigh four factors: (1) the importance of the evidence; (2) the prejudice to the opposing

party of including the evidence; (3) the possibility of curing such prejudice by granting a contin-

uance; and (4) the explanation for the party’s failure to disclose.71 Plaintiff’s evidence proving

damages was scant. The only usable, concrete testimony evincing actual damages is the $600 to

$700 a week in lost wages resulting from Plaintiff’s brachial plexus injury. Plaintiff attributed

her failure to produce documentary evidence to her lack of legal knowledge in representing her-

self pro se72 and that some of her costs were covered by charitable actions.73

        As Plaintiff’s only calculable evidence as to actual damages, it is of great importance.

The prejudice to Defendant, while not zero, is reduced because at the time of her injury, Plaintiff

filed a Motion for Continuance, stating that she was suffering from a brachial plexus injury that

caused her to be out of work for three weeks.74 A doctor’s note was appended to that motion.75

Defendant provided testimony identifying this document as one that contributed to his alleged

confusion regarding his duties pursuant to the Stay Modification Order.76                      Defendant had

knowledge of the contents therein. It was foreseeable that Plaintiff may claim damages for her

physical pain, which occurred at the same time as Defendant’s ongoing stay violation. And

while knowledge of that document does not satisfy Plaintiff’s duties under Rule 26(a), it does

70
   Aronstein v. High Std. Mfg. Co. (In re High Std. Mfg. Co.), 2017 Bankr. LEXIS 2388, *10 (Bankr. S.D. Tex. Aug.
24, 2017).
71
   Texas A&M Research Found. v. Magna Transp., Inc., 338 F.3d 394, 402 (5th Cir. 2003).
72
   January 19, 2021 Trial at 10:50:40–10:51:30, 10:28:30–10:28:50.
73
   Id. at 10:26:20–10:28:06, 10:35:22–10:35:50.
74
   Bankr. ECF No. 64.
75
   Id.
76
   January 19, 2021 Trial at 9:34:35–9:35:25.
        Case 19-03592 Document 97 Filed in TXSB on 02/03/21 Page 13 of 26




reduce the prejudice to Defendant of Plaintiff presenting evidence of her lost wages at trial.

Moreover, while pro se representation does not excuse one from following the applicable rules

and procedures, this Court does afford some deference to pro se parties, particularly in this case

where Plaintiff had an attorney at the time initial disclosures were filed and later became a pro se

plaintiff. Accordingly, this Court finds substantial justification to admit the evidence.

     B. Whether Plaintiff is Entitled to Any Damages

         Under 11 U.S.C. § 362(k)(1), willful violations of the automatic stay carry hefty penalties

that include actual damages, costs and attorney’s fees, and potentially, punitive damages. Civil

contempt can be used to compensate a party who suffered unnecessary injuries or costs because

of another party’s violation of a court’s order.77 This Court will consider each in turn.

         1. Damages for willful violation of the automatic stay pursuant to § 362(k)

             a. Actual Damages

                i. Lost equity and moving costs

         A plaintiff is entitled to actual damages when a defendant commits a willful violation of

the automatic stay.78 While mandatory, those damages must still be proven by Plaintiff “with

reasonable certainty and may not be speculative or based on conjecture.”79 Plaintiff argued that

she had $99,000 in equity in the Property, which was lost when Defendant violated the stay and

sold the Property.80 In her chapter 13 plan, Plaintiff provided that transfer of the title to the

Property to Defendant would satisfy four claims, including $99,000 to Defendant, secured by the

Property.81 The planned disposition of the Property aligned with the Final Decree. 82 In the Final


77
   Ingalls v. Thompson (In re Bradley), 588 F.3d 254, 263 (5th Cir. 2009).
78
   11 U.S.C. § 362(k)(1) (“. . . an individual injured by a willful violation of a stay provided by this section shall
recover actual damages . . . .”) (emphasis added).
79
   Garza v. CMM Enters., LLC (In re Garza), 605 B.R. 817, 829 (Bankr. S.D. Tex. 2019).
80
   January 19, 2021 Trial at 10:24:15–10:25:50, 10:55:10–11:00:27.
81
   Bankr. ECF No. 89.
82
   Defendant’s Trial Exhibit D3, at Bates 35.
        Case 19-03592 Document 97 Filed in TXSB on 02/03/21 Page 14 of 26




Decree, Defendant was awarded sole ownership of the Property, subject only to Plaintiff’s abso-

lute right to pay Defendant $99,000 no later than seven days before the Final Decree was signed

by the State District Court in exchange for sole ownership of the Property. 83 There is no evi-

dence in the record that Plaintiff paid the $99,000 to Defendant within the required time or oth-

erwise.84 Thus, Defendant’s sale of the Property did not result in any actual damages to Plaintiff.

        Plaintiff did not provide evidence of her costs related to her eviction from the Property

and she cannot recover for what a nonprofit organization paid on her behalf. Accordingly, no

damages are awarded for Plaintiff’s lost equity, if any, or moving costs.

               ii. Emotional and physical pain and suffering and lost wages

        Emotional and physical suffering and lost wages resulting therefrom may constitute actu-

al damages.85 To prevail, the injured party must set forth specific information concerning dam-

ages; generalized assertions will not suffice.86 Courts have awarded damages where the plaintiff

shows specific injury and proves that the injury was caused by the automatic stay violation.87

Conversely, where there is “at most a tenuous, correlative relationship between the party’s emo-

tional distress and the violation,” courts generally will not award damages.88 While the Fifth

Circuit has not yet decided whether a showing of physical manifestations of emotional injury is

required before emotional damages may be awarded, courts are wary of awarding emotional

83
   Id.
84
   January 19, 2021 Trial 9:29:45–9:30:43, 10:16:00–10:17:18, 10:23:01–10:23:52, 10:24:15–10:25:00. Plaintiff’s
testimony was that she thought the $99,000 owed to Defendant would be provided for in plan payments.
85
   See, e.g., James Bradley Collier v. Paul Hill (In re Collier), 410 B.R. 464, 477 (Bankr. E.D. Tex. 2009) (finding
that plaintiff was entitled to emotional damages because the nature and extent of the party’s emotional damages
were proved with the requisite specificity); In re Gervin, 337 B.R. 854, 860 (Bankr. W.D. Tex. 2005) (finding that
plaintiff was entitled to emotional damages where a reasonable relationship was demonstrated between the violation
of the discharge injunction and plaintiff’s emotional injuries); In re Garza, 605 B.R. 829–30 (finding that plaintiff
could recover emotional damages, but had not proven that her suffering was caused by the automatic stay violation);
Gates v. RAC Acceptance Tex., LLC (In re Gates), 621 B.R. 129, 138 (Bankr. W.D. Tex. 2020) (finding that plaintiff
was not entitled to damages for her emotional and physical pain because she did not meet the specificity required to
recover).
86
   In re Garza, 605 B.R. at 829.
87
   Id.
88
   Id. at 830 (citations omitted).
        Case 19-03592 Document 97 Filed in TXSB on 02/03/21 Page 15 of 26




damages because they are “easier to manufacture than other types of damages.”89

        Plaintiff’s testimony, summarized in part III above, illustrates that Plaintiff’s trauma is at-

tributable to many causes—the divorce, custody and visitation of her children, and Defendant’s

violation of the automatic stay. Because those events occurred simultaneously, there is enough

evidence in the record to find that Plaintiff’s emotional trauma was a result, in no minor part, of

Defendant’s violation of the Stay Modification Order. It would be illogical to say that Plaintiff’s

harm is 100% attributable to her familial struggles and 0% to forcible removal from her home

while embroiled in both a divorce proceeding and a bankruptcy case; two major events that are

themselves traumatic, life altering events. The automatic stay was Plaintiff’s reprieve. It was to

maintain the status quo until this Court entered its final orders regarding the division of estate

assets. But even that security blanket was heartlessly ripped from Plaintiff when she was ordered

to vacate her home all because Defendant intentionally chose to disobey the Stay Modification

Order, by filing the Motion to Enforce in the State District Court, taking possession of the home,

selling it, and absconding with the proceeds for his own benefit.

        Plaintiff’s brachial plexus injury that caused her to miss three weeks of work was, in part,

a physical manifestation of that trauma. Because Plaintiff testified that she was making $600 to

$700 a week, this Court awards Plaintiff $2,100 in lost wages caused by her injury, resulting

from Defendant’s violation of the Stay Modification Order.90

             b. Attorney’s Fees

        Pursuant § 362(k)(1), a court may award costs and attorney’s fees for willful violations of

the automatic stay. However, it is the general rule in the Fifth Circuit “not to award statutorily


89
   Young v. Repine (In re Repine), 536 F.3d 512, 521, 522 n.9 (5th Cir. 2008).
90
   This finding does not indicate that physical manifestations of emotional injury are necessary before recovery un-
der § 362(k) in this Court. Because there was a physical manifestation in this case, the Court need not decide that
issue.
         Case 19-03592 Document 97 Filed in TXSB on 02/03/21 Page 16 of 26




mandated attorneys’ fees to pro se litigants.”91 Here, Plaintiff represented herself pro se after her

attorney withdrew as counsel almost a year into proceedings.92 Although Plaintiff requested at-

torney’s fees in her complaint and initial disclosures, Plaintiff provided no evidence of such fees

or costs. Therefore, this Court awards no attorney’s fees or costs.

             c. Punitive Damages

         Punitive damages are permitted under § 362(k)(1) in appropriate circumstances. Punitive

damages require egregious conduct, which “is found when a creditor’s actions are reckless and in

arrogant defiance of the bankruptcy stay.”93 Such damages “are aimed not at compensation but

principally at retribution and deterring harmful conduct.”94 Because punitive damages act as a

deterrent to those who willfully violate the automatic stay, they are appropriate even where actu-

al damages are minimal.95

         This Court finds that Defendant’s testimony and self-serving admissions, detailed in part

III above, are evidence of intentional action and arrogant defiance of this Court’s Stay Modifica-

tion Order. What Defendant’s testimony highlights is that he sought and carried out the property

division, despite this Court’s express order requiring pre-clearance, in retaliation. Plaintiff had

every legal right to file a motion in the State District Court and Defendant’s actions in response

were not only reckless, they were intentional. This Court places little stock in Defendant’s asser-

tion that he was confused as to who was responsible for notifying this Court regarding the al-

leged voluntary turnover of the Property by Plaintiff to Defendant; that should have never been

an issue because Defendant was required to seek pre-clearance from this Court before even filing


91
   McLean v. Int’l Harvester Co., 902 F.2d 372, 375 (5th Cir. 1990) (asserting the general rule, but finding that the
pro se litigant may have been entitled to attorneys’ fees under an exception, if the district court found that the oppos-
ing party forced the pro se litigant to act pro se).
92
   ECF No. 67.
93
   In re Garza, 605 B.R. at 830.
94
   Exxon Shipping Co. v. Baker, 554 U.S. 471, 492 (2008).
95
   In re Garza, 605 B.R. at 831 (citing In re Lile, 103 B.R. 830, 841 (Bankr. S.D. Tex. 1989)).
        Case 19-03592 Document 97 Filed in TXSB on 02/03/21 Page 17 of 26




the Motion to Enforce in State District Court. That said, this Court finds that punitive damages

should be assessed.

         In Haslip, the Supreme Court found that while the common-law method of determining

damages is not per se unconstitutional, “unlimited judicial discretion . . . in the fixing of punitive

damages may invite extreme results that jar one’s constitutional sensibilities.”96 It continued:

         We need not, and indeed we cannot, draw a mathematical bright line between the
         constitutionally acceptable and the constitutionally unacceptable that would fit
         every case. We can say, however, that general concerns of reasonableness and
         adequate guidance from the court when the case is tried to a jury properly enter
         into the constitutional calculus.97

Punitive damages must be reasonable and the process for determining punitive damages must

impose “a sufficiently definite and meaningful constraint on the discretion of the factfinder.”98

In Eichenseer, the Fifth Circuit held that “[t]he calculation of an appropriate amount of punitive

damages is traditionally left to the unique discretion of the factfinder. Whether judge or jury, the

factfinder occupies the best position to determine the amount of a punitive damages award be-

cause ‘the degree of punishment to be thus inflicted must depend on the peculiar circumstances

of each case.’”99 This Court finds that the circumstances of this case support assessing punitive

damages in the amount of $21,000.

         A punitive damages award must be reasonable.100 In Gore, the Supreme Court consid-

ered three factors to determine whether a punitive damages award was reasonable: (1) the degree

of reprehensibility of defendant’s conduct; (2) the ratio of punitive damages awarded to the actu-


96
   Pac. Mut. Life Ins. Co. v. Haslip, 499 U.S. 1, 18 (1991) (explaining that the common-law approach is where “the
amount of the punitive award is initially determined by a jury instructed to consider the gravity of the wrong and the
need to deter similar wrongful conduct” and finding it “inappropriate to say that, because punitive damages have
been recognized for so long, their imposition is never unconstitutional”).
97
   Id.
98
   Eichenseer v. Reserve Life Ins. Co., 934 F.2d 1377, 1381 (5th Cir. 1991) (citing Haslip, 499 U.S. at 18); see also
Sanchez v. Ameriquest Mortg. Co. (In re Sanchez), 372 B.R. 289, 315 (Bankr. S.D. Tex. 2007).
99
   934 F.2d at 1382 (quoting Day v. Woodworth, 54 U.S. 363, 371 (1852)).
100
    Eichenseer, 934 F.2d at 1381 (citing Haslip, 499 U.S. at 18 (1991)); see also In re Sanchez, 372 B.R. at 315.
        Case 19-03592 Document 97 Filed in TXSB on 02/03/21 Page 18 of 26




al or potential harm inflicted on the plaintiff; and (3) the civil or criminal penalties that could be

imposed for comparable misconduct.101 The Court will consider each factor in turn.

                 i. The degree of reprehensibility of Defendant’s conduct

        First, the Court finds Defendant’s conduct exceedingly reprehensive. As previously dis-

cussed, Defendant admits that his violation of the automatic stay was willful, but that it was not

intentional. This Court finds to the contrary. Defendant first participated in Plaintiff’s bankrupt-

cy case on December 11, 2018.102 Defendant filed a Motion for Relief from Stay on December

12, 2018,103 and this Court specifically resolved that Motion in the Stay Modification Order.104

Defendant was well aware of the automatic stay yet still chose to file a Motion to Enforce in the

State District Court in violation thereof. More reprehensible still is Defendant’s testimony that

convinces this Court that the Motion to Enforce was retaliatory.105 That retaliation was in arro-

gant defiance of this Court’s Stay Modification Order. As stated by the Supreme Court in Gore,

“infliction of economic injury, especially when done intentionally through affirmative acts of

misconduct, or when the target is financially vulnerable, can warrant a substantial penalty.”106

Defendant committed multiple affirmative acts violating the automatic stay (i.e. the Motion to

Enforce and the sale of the Property), all targeting Plaintiff while she was in bankruptcy and

thus, warrant substantial penalty.




101
    BMW of N. Am., Inc. v. Gore, 517 U.S. 559, 574–75 (1996); see also Lincoln v. Case, 340 F.3d 283, 292 (5th Cir.
2003).
102
    Bankr. ECF No. 20.
103
    Bank. ECF No. 23.
104
    Bankr. ECF No. 33.
105
    January 19, 2021 Trial at 9:25:10–9:26:10, 9:26:45–9:27:45, 9:28:15–9:29:40. Defendant testified that he under-
stood from Plaintiff’s filing her Motion for New Trial that she was attempting to relitigate the property division
awarded in the Final Decree because she believed it violated her bankruptcy case. Defendant answered affirmative-
ly when his counsel asked whether he felt he needed to “take action” because Plaintiff had “re-entered the fray” by
filing the Motion in State District Court. Defendant also testified that he failed to consider the automatic stay and
need to seek pre-clearance.
106
    517 U.S. 576.
        Case 19-03592 Document 97 Filed in TXSB on 02/03/21 Page 19 of 26




                 ii. The ratio of punitive damages to the actual or potential harm inflicted on
                     Plaintiff

        Second, the 10:1 punitive damages to actual damages ratio is justified here. This factor

assesses “whether there is a reasonable relationship between the punitive damages award and the

harm likely to result from the defendant’s conduct as well as the harm that actually occurred.”107

The Supreme Court has said that “there are no rigid benchmarks that a punitive damages award

may not surpass” and has consistently refused to set a bright-line ratio.108 However, it said,

“[o]ur jurisprudence and the principles it has now established demonstrate . . . that, in practice,

few awards exceeding a single-digit ratio between punitive and compensatory damages, to a sig-

nificant degree, will satisfy due process.”109 Nonetheless, greater ratios “may comport with due

process where ‘a particularly egregious act has resulted in only a small amount of economic

damages.’”110

        Here, Plaintiff’s reliance on the charity of others, combined with her bankruptcy case, are

evidence of Plaintiff’s severe financial vulnerability, which was exacerbated by Defendant’s

willful and intentional violation of the automatic stay. Moreover, because Plaintiff needed to

rely on charity, the actual damages amount is difficult to ascertain and results in minimal actual

damages. That, in conjunction with Defendant’s reprehensible conduct justifies a greater puni-

tive damages award.

        Additionally, both the Supreme Court and the Fifth Circuit have stated that in addition to

the actual harm caused, the potential harm to future similarly situated victims should be consid-




107
    Id. at 581.
108
    State Farm Mut. Auto. Ins. Co. v. Campbell, 538 U.S. 408, 425 (2003).
109
    Id.
110
    Id. (citing Gore, 517 U.S. at 582).
         Case 19-03592 Document 97 Filed in TXSB on 02/03/21 Page 20 of 26




ered.111 In TXO, a plurality of the Supreme Court approved a punitive award in the amount of

$10 million in comparison to compensatory damages of $19,000.112 While the punitive damages

were 526 times the compensatory damages, the Court considered the potential harm defendant’s

conduct could have caused and assessed it to be fifty times that which was awarded.113 There-

fore, the punitive damages award was actually only approximately 10 times the amount of poten-

tial damages.114 The punitive damages award was upheld.115 In Jones, a district court in the

Fifth Circuit found a 10:1 ratio appropriate where a large corporate defendant was sanctioned

three times previously for the same conduct and continued violate the automatic stay.116

         This Court has already warned parties appearing before it that “flagrant and willful viola-

tions of the Bankruptcy Code, Bankruptcy Rules and Bankruptcy Local Rules will not be en-

dured by this Court.”117 Violations of the automatic stay are dealt with swiftly. 118 The automatic

stay fundamentally protects both debtors and creditors.119 It halts collection efforts, harassment,

and foreclosure proceedings against a debtor, providing the debtor a breathing spell and relieving

the debtor from the financial pressures that drove the debtor into bankruptcy.120 It protects credi-

tors by preventing a run on the debtor’s estate and ensuring an orderly liquidation procedure that



111
    TXO Prod. Corp. v. Alliance Res. Corp., 509 U.S. 443, 460 (1993); Watson v. Johnson Mobile Homes, et al., 284
F.3d 568, 573 (5th Cir. 2002) (citing Gore, 517 U.S. at 582)).
112
    See TXO Prod. Corp., 509 U.S. 443 (1993).
113
    Id. at 472 (Kennedy, J., Concurring) (emphasis added) (“[T]oday we decide that a 10-to-1 ratio between punitive
damages and the potential harm of petitioner’s conduct passes muster – calculating that potential harm, very gener-
ously, to be more than 50 times the $19,000 in actual damages that respondents suffered.”) (emphasis in original).
114
    Id. at 453, 459–61, 472. But see Haslip, 499 U.S. at 23–24 (approving a ratio of 4:1, noting that such damages
might be “close to the line” but did not “cross the line into the area of constitutional impropriety”).
115
    TXO Prod. Corp., 509 U.S. at 472.
116
    Jones v. Wells Fargo Home Mortg. Inc., 489 B.R. 645, 655 (E.D. La. 2013).
117
    Wright v. Csabi (In re Wright), 578 B.R. 570, 590 (Bankr. S.D. Tex. 2017).
118
    Id. at 576 (“Let it be clear to all that appear before this Court that flagrant violations of the Code and the afore-
mentioned Rules and Procedures will not be tolerated and such violations will be dealt with swiftly by this Court.”);
see also In re Garza, B.R. at 829–31 (awarding actual damages plus punitive damages to the plaintiff for the de-
fendant’s willful violation of the automatic stay).
119
    St Paul Fire & Marine Ins. Co. v. Labuzan, 579 F.3d 533, 540 (5th Cir. 2009) (citing H.R. REP. NO. 595 (1977);
S. REP. NO. 989 (1978)).
120
    Id.
        Case 19-03592 Document 97 Filed in TXSB on 02/03/21 Page 21 of 26




treats creditors equally.121 Defendant’s arrogant defiance of the Stay Modification Order in this

case destroyed those protections, making a bad situation worse. This entire adversary proceed-

ing would have been avoided had Defendant sought the pre-clearance required of him. Because

the automatic stay applies in every bankruptcy case, this scenario has the potential to repeat infi-

nitely. Willful, intentional, arrogant violations must be dealt with swiftly and sufficiently to de-

ter future harm to debtors and creditors alike.122 Accordingly, the 10:1 ratio is reasonable to de-

ter reprehensible conduct.

        Lastly, the Fifth Circuit holds that the net wealth of a defendant may be considered in de-

termining the reasonableness of a punitive damages award.123 In Eichenseer, the court found that

based on the net wealth of the defendant corporation, a punitive damages award equal to that of

the plaintiff’s actual damages would not have the deterrent effect intended.124 The defendant’s

wealth, in part, justified a 50:1 ratio.125 Here, Defendant is and has been employed and there is

no certainty as to if or when he may be furloughed. He testified that he is making 60% of the

salary he was making before but did not give the Court any indication as to the amount of his

salary. Without that figure, all this Court can assess are those assets of Defendant reflected in

the record.126

        Defendant received $44,970.94 in net proceeds from his sale of the Property in violation

of the Stay Modification Order127 and he was awarded another property, the home where Plain-


121
    Id.
122
    See Burrell v. Auto-Pak-USA Inc. (In re Burrell), 2011 Bankr. LEXIS 5078, at *11 (Bankr. S.D. Tex. Dec. 20,
2011) (finding punitive damages reasonable and justified in order to deter defendant and other creditors from acting
similarly in the future).
123
    Eichenseer, 934 F.2d at 1383.
124
    Id. at 1383–84.
125
    Id. at 1380, 1383–84.
126
    Woods-Drake v. Lundy, 667 F.2d 1198, 1203 n.9 (5th Cir. 1982) (“It is defendant, and not plaintiff, who must
carry the burden of introducing evidence of net worth if defendant wishes these facts to be considered in awarding
punitive damages.”).
127
    Plaintiff’s Trial Exhibit P36, at Bates 198–244; ECF No. 41.
        Case 19-03592 Document 97 Filed in TXSB on 02/03/21 Page 22 of 26




tiff formerly resided with Defendant and their children, in the Final Decree. 128 Defendant at-

tempted to mitigate any damages award by testifying that he accrued a significant amount of at-

torneys’ fees, upwards of $30,000, throughout this litigation.129 The Court finds no mitigation

there. This adversary proceeding is a direct result of Defendant’s intentional conduct in arrogant

defiance of the Stay Modification Order. Any attorneys’ fees paid or currently owed are self-

inflicted.

                 iii. The penalties that could be imposed based on statute or comparable cases

        Third, the Court may look to the controlling statute and other similar cases to determine

whether the punitive damages award is reasonable.130 Section 362(k)(1) doesn’t provide for

criminal sanctions for willful violations of the automatic stay, nor does it put a statutory limit on

the amount of punitive damages that may be awarded. In assessing comparable cases involving

willful violations of the automatic stay, this Court finds that many cases award punitive damages

pursuant to a 1:1 ratio or less.131 However, the actual damages in those cases tend to be more

significant than the actual damages in this case.132

        For example, in In re Burrell, defendant willfully and egregiously violated the automatic

stay by refusing to turnover debtor’s vehicle resulting in $7,181.60 in actual damages, excluding

attorney’s fees, and an award of the same in punitive damages.133 In In re Terry, defendant will-

fully and egregiously violated the automatic stay by taking possession of debtor’s personal prop-


128
    Defendant’s Trial Exhibit D3, at Bates 31.
129
    See supra note 45 and accompanying text.
130
    Campbell, 538 U.S. at 428 (looking at comparable cases for guidance and acknowledging that the Supreme Court
has sometimes looked to other penalties that may be statutorily assessed, such as criminal penalties).
131
    See, e.g., Wilson v. Arbors of Cent. Park ICG, LLC (In re Wilson), 610 B.R. 255, 281 (Bankr. N.D. Tex. 2019)
(awarding approximately $12,000 in compensatory damages and $10,000 in punitive damages); In re Terry, 2019
Bankr. LEXIS 3890, at *44 (Bankr. N.D. Tex. Dec. 23, 2019) (awarding approximately $7,500 in compensatory
damages and $7,5000 in punitive damages); In re Burrell, 2011 Bankr. LEXIS 5078, at *10 (awarding $7,181.60 in
compensatory damages and $7,181.60 in punitive damages).
132
    See cases cited supra note 130.
133
    2011 Bankr. LEXIS 5078, at *1–5.
        Case 19-03592 Document 97 Filed in TXSB on 02/03/21 Page 23 of 26




erty and refusing to return it, amounting to $7,416.19 in actual damages and $7,500 in punitive

damages.134 In In re Wilson, defendant committed a willful and egregious violation of the auto-

matic stay when it commenced and prosecuted an eviction action against debtors, causing ap-

proximately $12,000 dollars in actual damages and warranting $10,000 in punitive damages.135

        The 1:1 or less ratios in those cases are justified based on the amount of actual damages.

As the Supreme Court stated, when actual damages caused by the egregious act are small, a

greater ratio may be warranted and where the actual damages are substantial, a lesser ratio may

“reach the outermost limit of the due process guarantee.”136 The case at bar is most similar to In

re Wilson in that Plaintiff was dispossessed of her home because of Defendant’s defiance of the

automatic stay.137 The total damages award in that case was approximately $22,000.138 While

the resulting harm was similar in both cases, the actual damages proven here are much less than

those in In re Wilson. The higher ratio in this case puts the total damages award, $23,100, on par

with that awarded in In re Wilson.

        This Court also looks to cases where actual damages awards were comparable. In In re

Lara, defendant willfully and egregiously violated the automatic stay by continuing to demand

payment from debtors after they filed bankruptcy.139 The court awarded $500 in actual damages

and $24,000 in punitive damages to the plaintiffs—a 48:1 ratio.140 In In re Bruner-Halteman,

defendant garnished debtor’s wages 37 times in willful violation of the automatic stay. 141 The

court awarded $8,395 in actual damages and $74,000 in punitive damages, nearly nine times the


134
    2019 Bankr. LEXIS 3890, at *31–35, *44.
135
    610 B.R. at 281.
136
    Campbell, 538 U.S. at 425.
137
    See 610 B.R. at 281.
138
    Id.
139
    569 B.R. 231 (Bankr. N.D. Tex. 2017)
140
    Id. at 237. The court additionally awarded $7,480.00 in attorney’s fees to a legal aid organization.
141
    Bruner-Halteman v. Educ. Credit Mgmt. Corp. (In re Bruner-Halteman), 2016 Bankr. LEXIS 1130, at *1 (Bankr.
N.D. Tex. Apr. 8, 2016).
        Case 19-03592 Document 97 Filed in TXSB on 02/03/21 Page 24 of 26




actual damages.142 Lastly, in In re Garza, this Court awarded $1,000 in actual damages and

$6,000 in punitive damages after the defendant repossessed a debtor’s vehicle in violation of the

automatic stay—a 6:1 ratio.143 Based on this Court’s review of comparable cases, the Court

finds a punitive damages assessment of $21,000 to be reasonable and within the constitutional

bounds of due process.

         2. Whether Defendant should be held in civil contempt pursuant to § 105(a)

         Under § 105(a), courts have the power to hold parties in civil contempt for violations of

the automatic stay and other court orders.144 As observed by the Fifth Circuit, “[j]udicial sanc-

tions in civil contempt proceedings may, in a proper case, be employed for either or both of two

purposes: to coerce the defendant into compliance with the court’s order, and to compensate the

complainant for losses sustained.”145 But civil contempt is a “severe remedy” and basic fairness

requires that those who must obey a court order know what the court requires and the conse-

quences for failing to obey.146

         As held by the Supreme Court in Taggart, the standard for determining whether a party is

in civil contempt is an objective one.147 In the bankruptcy context, a party may be held in con-

tempt where “no fair ground of doubt” exists as to whether the party’s conduct was lawful under

the bankruptcy court’s order.148 “A party’s subjective belief that she was complying with an or-


142
    Id. at *28, *30–31. The actual damages award was for attorney’s fees incurred before the court imposed an in-
junction on defendant to stop it from continuing to garnish debtor’s wages. The court said it would hold a separate
trial to determine the amount of attorney’s fees incurred post-injunction.
143
    In re Garza, 655 B.R. at 833.
144
    In re Sanchez, 372 B.R. at 316.
145
    Am. Airlines, Inc. v. Allied Pilots Ass’n, 228 F.3d 574, 585 (5th Cir. 2000); see also Taggart v. Lorenzen, 139 S.
Ct. 1795, 1801 (2019) (“Under traditional principles of equity practice, courts have long imposed civil contempt
sanctions to ‘coerce the defendant into compliance’ with an injunction or ‘compensate the complainant for losses’
stemming from the defendant’s noncompliance with an injunction.”) (quoting United States v. Mine Workers, 330
U.S. 258, 303–04 (1947)).
146
    Taggart, 139 S. Ct. at 1802 (first citing California Artificial Stone Paving Co. v. Molitor, 113 U.S. 609, 618
(1885), then citing Int’l Longshoremen’s Ass’n v. Philadelphia Marine Trade Ass’n, 389 U.S. 64, 76 (1967)).
147
    139 S. Ct. at 1804.
148
    See id. (deciding the standard in a case involving a violation of a bankruptcy court’s discharge order).
        Case 19-03592 Document 97 Filed in TXSB on 02/03/21 Page 25 of 26




der ordinarily will not insulate her from civil contempt if that belief was objectively unreasona-

ble.”149 A party’s subjective belief, however, may be considered in determining the appropriate

sanction for civil contempt.150

        Defendant admits to being in contempt of this Court’s Stay Modification Order.151 De-

fendant testified that his contemptuous conduct was not intentional, and that he was mistaken

about the implications of the automatic stay as modified by this Court.152 Defendant’s mistake

was objectively unreasonable. The automatic stay is specific and definite; 153 it required Defend-

ant to refrain from forcing Plaintiff to deed him the Property and then selling that Property. The

Stay Modification Order reinforced the requirement that Defendant refrain from those actions.154

Section 362 is clear, this Court’s order was clear, and Defendant was a party to the actions re-

garding the automatic stay in Plaintiff’s bankruptcy case. This Court is hard pressed to find any

objectively reasonable mistake.

        However, this Court need not consider whatever subjective, good-faith belief Defendant

claims he had because this Court has already assessed actual and punitive damages against De-

fendant to compensate Plaintiff for losses sustained and there is no continuing need to coerce De-

fendant into complying with the automatic stay.155 Any assessment of sanctions pursuant to a

finding of civil contempt would be unfairly duplicative, bordering on punitive.156 Thus, while

this Court holds Defendant in civil contempt, no sanctions will be assessed against Defendant.


149
    Id. at 1802.
150
    Id.
151
    January 19, 2021 Trial 9:23:40–9:24:43. In closing arguments, Defendant’s counsel reiterated Defendant’s ad-
mission of contempt. 11:16:00–11:18:45.
152
    See part IV supra.
153
    See West v. Peterson (In re Noram Res., Inc.), 2015 Bankr. LEXIS 3440, at *13 (Bankr. S.D. Tex. Oct. 9, 2015).
154
    See Bankr. ECF No. 33.
155
    See Am. Airlines, Inc., 228 F.3d at 585.
156
    See In re Noram Res., Inc., 2015 Bankr. LEXIS 3440, at *13 (“Civil contempt may only be employed in two sit-
uations: to coerce the defendant into compliance with a court order and/or to compensate the complainant for losses
sustained. It may not be punitive. A punitive fine, no matter how nominal, maybe be considered criminal if the con-
        Case 19-03592 Document 97 Filed in TXSB on 02/03/21 Page 26 of 26




                                            V. Conclusion

        For the reasons stated in this Memorandum Opinion, the Court finds that Plaintiff shall be

awarded actual damages in the amount of $2,100 and punitive damages in the amount of $21,000

for a total award of $23,100 for Defendant’s willful violation of the automatic stay under 11

U.S.C. § 362(k)(1), which shall accrue post-judgment interest from the date of the entry of this

Court’s judgment until paid. The post-judgment interest rate that will be in effect on the date of

the entry of the judgment will be .09 percent (0.09%) per annum. 157 Plaintiff’s claim for attor-

ney’s fees and pre-judgment interest is denied. Plaintiff’s claims for recovery of post-petition

transfers under 11 U.S.C. §§ 549 and 550 and claim for turnover of property under 11 U.S.C. §

542 were mooted by this Court’s order retroactively annulling the automatic stay validating the

Rendition and Final Decree of the State District Court and are therefore denied. The Court fur-

ther finds Defendant in civil contempt of this Court’s Stay Modification Order but declines to

issue any sanctions against Defendant.

        A Judgement consistent with this Memorandum Opinion will be entered on the docket

simultaneously herewith.



        SIGNED 02/03/2021.


                                                       ___________________________________
                                                               Eduardo V. Rodriguez
                                                            United States Bankruptcy Judge




temnor has no subsequent opportunity to reduce or avoid the fine through compliance. Criminal sanctions are not
authorized under the contempt authority of § 105(a).”) (citations omitted).
157
    Post-Judgment Interest Rates, United States District & Bankruptcy Court Southern District of Texas,
http://www.txs.uscourts.gov/page/post-judgment-interest-rates (last visited February 3, 2021).
